Opinion issued December 3, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00639-CV
                           ———————————
                   CLINTON DONALD JOHNS, Appellant
                                        V.
    WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF
  CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,
                         Appellee


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-17750

                         MEMORANDUM OPINION

      Appellant, Clinton Donald Johns, proceeding pro se and incarcerated,

attempts to appeal from a trial court’s order, signed on July 1, 2015, granting the

appellee’s motion to dismiss, pursuant to Texas Rule of Civil Procedure 91a,
appellant’s civil petition for a writ of habeas corpus.1 We dismiss the appeal for

want of jurisdiction.

      On direct appeal, this Court affirmed appellant’s convictions for four counts

of felony aggravated robbery in 1998, and the Court of Criminal Appeals refused

his petition for review. See Johns v. State, Nos. 01–96–01419–CR, 01–96–01420–

CR, 01–96–01421–CR, and 01–96–01422–CR, 1998 WL 195950, at *5 (Tex.

App.—Houston [1st Dist.] Apr. 16, 1998, pet. ref’d) (not designated for

publication). After our mandate issued on November 6, 1998, the trial court’s

judgments of conviction became final.

      Appellant contended in his underlying petition for writ of habeas corpus that

his request for habeas relief is not limited to Article 11.07 of the Code of Criminal

Procedure. However, because the habeas relief he seeks involves a final post–

conviction felony proceeding, the petition is governed by Article 11.07. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); Padieu v. Ct. App. of Tex.

Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); see also TEX. CODE

CRIM. PROC. ANN. art. 11.07, § 5 (stating that, “[a]fter conviction the procedure

outlined in this Act shall be exclusive and any other proceeding shall be void and

of no force and effect in discharging the prisoner.”). “Article 11.07 contains no
1
      On August 1, 2015, we dismissed for want of jurisdiction appellant’s related pro
      se mandamus petition challenging this same trial court order. See In re Johns, No.
      01–15–00662–CV, 2015 WL 5025229, at *1 (Tex. App.—Houston [1st Dist.]
      Aug. 25, 2015, orig. proceeding) (mem. op.).
                                           2
role for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.

App.—Houston [1st Dist.] 2006, orig. proceeding); see Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995); see also In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (noting that “only the Texas Court of

Criminal Appeals has jurisdiction in final post-conviction felony proceedings.”).

Thus, we lack jurisdiction to consider this appeal because it involves a final post-

conviction felony proceeding governed by Article 11.07 which only the Court of

Criminal Appeals can consider.

      On November 10, 2015, the Clerk of this Court notified appellant that he

needed to file a response showing grounds for this Court’s jurisdiction over this

appeal within ten days of that notice, or else the appeal would be dismissed for

want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellant timely filed a

response, but it is inadequate to show that this Court has jurisdiction over his

petition.

                                 CONCLUSION
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.



                                         3